Memorandum: Plaintiff, an independent carpenter contractor, fell and was injured when the ramp leading from the doorsill of a house under construction broke, causing him to fall into an excavation alongside the wall of the house. The evidence indicates that the plank which constituted the ramp was selected and placed by an employee of the defendants. Implicit in the jury verdict is a finding that the plank was defective and that the defect was of such a nature as could be discovered upon a reasonable inspection. We feel that the jury verdict is against the weight of the evidence and that the judgment entered thereon should be reversed and a new trial granted. Upon a new trial, it may be that further evidence will be developed as to the nature of the defect in the plank involved and whether it was of such a nature as could be discovered upon a reasonable inspection. All concur. (Appeal from a judgment of Onondaga Trial Term for plaintiff in a negligence action.) Present — McCurn, P. J., Vaughan, Kimball, Wheeler and Van Duser, JJ.